             Case 7:19-cr-00024-MFU Document 262-1 Filed 05/07/21 Page 1 of 2 Pageid#: 648
                                                       Commonwealth ofVirginia

                                       DEPARTMENT OF FORENSIC SCIENCE
                                                                                                           CO'PY
                                                  CERTIFICATE OF ANALYSIS                 Western Laboratory
                                                                                          6600 Northside HS Road
                                                                                          Roanoke, VA 24019
                                                           January 31, 2018
                                                                                          Tel. No.:          (540) 561-6600
                                                                                          Fax:               (540) 561-6608


  TO:          J. A. CROWDER
               DEPARTMENT OF STATE POLICE
               2943 PETERS CREEK ROAD
               SUITE A
               ROANOKE, VA 24019

                                                                                          FS Lab# Wl7-7304


  Your Case#:        17-15103

  Victim(s):

   Suspect(s):       JAMES, Kehana Renee

   Evidence Submitted By:         J. A. Crowder                                          Date Received:        07/07/2017
   Sealed packaging containing
     Item 1                       Ten glassine packets each containing off-white powder substance
     Item 2                       Ten glassine packets each containing off-white powder substance
     Item 3                       Ten glassine packets each containing off-white powder substance
     Item 4                       Ten glassine packets each containing off-white powder substance
     Item 5                       Multiple bundles of glassine packets each containing off-white powder substance

""-1IBSULTS:

     Item I                       Total weight: 2.319 grams of substance including innermost packaging. The contents of five were
                                  analyzed seperately and each was found to contain Heroin (Schedule I), Fentanyl (Schedule II) and
                                  Carfentanil (Schedule II). [Methods: CT, DART-TOF and GC-FID-MS]
     Item 2                       Total weight: 2.319 grams of substance including innermost packaging. The contents of five were
                                  analyzed seperately and each was found to contain Heroin (Schedule I), Fentanyl (Schedule II) and
                                  Carfentanil (Schedule II). [Methods: CT, DART-TOF and GC-FID-MS]
     Item 3                       Total weight: 2.345 grams of substance including innermost packaging. The contents of five were
                                  analyzed seperately and each was found to contain Heroin (Schedule I), Fentany! (Schedule II) and
                                  Carfentanil (Schedule II). [Methods: CT, DART-TOF and GC-FID-MS]
     Item 4                       Total weight: 2.436 grams of substance including innermost packaging. The contents of five were
                                  analyzed seperately and each was found to contain Heroin (Schedule I). [Methods: CT, DART-TOF
                                  and GC-FID-MS]
     Item 5                       Not analyzed.

   Methods: Color Tests (CT), Direct Analysis in Real Time Time-of-Flight Mass Spectrometry (DART-TOF) and Gas
   Chromatography-Flame Ionization Detection-Mass Spectrometry (GC-FID-MS)

   Supporting examination documentation is maintained in the case file. The above listed methods are those approved for use at the
   time of analysis. All methods can be found in the Controlled Substances Procedures Manual which can be found at
   www.dfs.virginia.gov/documentation-publications/manuals/.




                                                                Page I of2

                                                                                                                   VAUGN_024645
        Rev. 7/05
                   Case 7:19-cr-00024-MFU Document 262-1 Filed 05/07/21 Page 2 of 2 Pageid#: 649
                                                                          Commonwealth ofVirginia

                                                     DEPARTMENT OF FORENSIC SCIENCE
                                                                                                                                           COPY
                                                                    CERTIFICATE OF ANALYSIS
     Department of State Police
\_,IFS Lab# W17-7304
     Your Case# 17-15103
     January 31,2018

      Attest:

      I certify that I performed the above analysis or examination as an employee of the Department of Forensic Science and that the above is an accurate record of the results
      and interpretations of that analysis or examination.




                                                                                                           Stephen Houck
                                                                                                           Forensic Scientist


      SH
      J




                                                                                     Page 2 of2

                                                                                                                                               VAUGN_024646
                Rev. 7/05
